Citation Nr: 1611644	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-49 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable disability rating for status post left anterior and lateral compartment release procedures of the left lower extremity (left lower extremity disability) prior to February 15, 2006, and an initial rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This case was remanded in January 2014.

After careful review of the procedural history of this appeal, to include the status of the issues on appeal at the time of the January 2014 remand, the adjudications contained therein, and the Agency of Original Jurisdiction (AOJ) subsequent action, the Board finds that the only issue remaining on appeal is the schedular and extraschedular ratings warranted for the service-connected left lower extremity.  In the Introduction of the January 2014 remand, the Board discussed the basis for finding that a claim for total disability based on individual unemployability (TDIU) was not raised in this case; here, TDIU has been previously established from November 30, 2010 onward.  The Board continues this finding.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's left lower extremity disability was manifested by symptomatology equivalent to no more than moderate paralysis of the superficial peroneal nerve, including pain, decreased sensation, weakness, and stiffness.

2.  From August 6, 2007, the Veteran's left lower extremity disability was also manifested by symptomatology equivalent to no more than mild neuritis of the posterior tibial nerve, including pain, plantar flexion weakness, and decreased sensation.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for a left lower extremity disability based on impairment of the superficial peroneal nerve have been met prior to February 15, 2006.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8522 (2015).

2.  On and after February 15, 2006, the criteria for a disability rating in excess of 10 percent for a left lower extremity disability based on impairment of the peroneal nerve have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8522.

3.  From August 6, 2007, the criteria for a disability rating of 10 percent for a left lower extremity disability based on impairment of the posterior tibial nerve have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8625 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A May 2004 letter satisfied the initial duty to notify provisions, and the Veteran has been adequately informed of the rating criteria in Supplemental Statements of the Case.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran has also undergone multiple VA examinations in connection with his claims.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, taken together, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Additionally, the Board finds the AMC substantially complied with the January 2014 remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left lower extremity disability has been rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8522.  A noncompensable rating has been assigned prior to February 15, 2006, and a 10 percent rating has been assigned thereafter. 

Under Diagnostic Code 8522, a noncompensable rating is warranted for mild paralysis of the superficial peroneal nerve.  A 10 percent disability rating is warranted for moderate paralysis of the superficial peroneal nerve.  A 20 percent disability rating is warranted for severe paralysis of the superficial peroneal nerve.  A maximum 30 percent disability rating is warranted for complete paralysis of the superficial peroneal nerve, manifested by weakened eversion of the foot.  Id. 

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, sometimes excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The Board notes that the Veteran's left lower extremity disability rating was initially coded under 38 C.F.R. § 4.73, Diagnostic Code 5312 (2015), for impairment of Muscle Group XII, which controls movement of the foot.  However, the RO later changed the Veteran's Diagnostic Code in order to better reflect the Veteran's diagnosis and its manifestations, which include pain, numbness, and weakness.  Upon review of the evidence, the Board finds that the RO's change in Diagnostic Code more appropriately captures the nature of the Veteran's disability and was therefore proper.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).

The Veteran was granted service connection for his left lower extremity disability effective immediately after his separation from service.  His service treatment records reflect that he was diagnosed with exercise-induced compartment syndrome in approximately November 2001, with complaints of severe lower left extremity pain.  He underwent corrective surgery in February 2002 and January 2004.  Service treatment records include reports of pain, cramping, tingling, and numbness of the left lower extremity.

The Veteran first underwent VA examination in connection with his claim in November 2006.  He reported muscle pain which increased with activity.  He asserted that his left lower leg often went numb when he was driving.  The leg had an essentially normal range of motion, with no weakness, locking, or easy fatigability.  The Veteran did report a lack of endurance, which the examiner attributed to his inability to perform adequate aerobic exercise.  The examiner found mildly disabling peroneal nerve dysfunction, with very mild diminution of function secondary to pain with use.  

The Veteran again underwent VA examination in connection with his claim in August 2007.  He reported constant pain traveling up and down the left leg which was aching and sharp in nature.  He stated that he had weakness, easy fatigability, and pain.  However, the examiner noted no loss of strength, impairment of coordination, or inability to control movement.  The Veteran noticed paresthesia in the latter aspect of his left foot and weakness in the calf muscle.  He had difficulty walking and climbing stairs, and reported that he could not keep up with his normal requirements.  No muscle wound was present, with no loss of deep fascia or muscle substance and no impairment of muscle tone.  The examiner noted that joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Ankle ranges of motion were normal.  Gastrocnemius and plantar flexion strength were rated as a four on a scale of one to five.  The examiner found that there was superficial peroneal nerve and posterior tibial nerve involvement revealing findings of neuritis.  

The Veteran next underwent VA examination in July 2008.  He reported that he noticed pain and numbness in his left leg with exercise.  He asserted that the pain was squeezing, aching, oppressing, and sharp, but that he could function with medication.  The examiner noted a loss of strength and easy fatigability, but found no weakness, pain, impairment of coordination, or inability to control movement.  There was intramuscular scarring and adhesion of scar to bone, but no sign of prolonged infection.  The Veteran had some limitation in walking, could not run, and said that he could not keep up with normal work requirements due to his inability to stand for a long time.

The Veteran most recently underwent VA examination in August 2013.  The examiner diagnosed superficial peroneal nerve palsy of the left side with residual decreased mild sensation of the left foot.  The Veteran reported constant, moderate pain, moderate paresthesias and/or dysesthesias, and severe numbness.  The examiner noted normal muscle strength, no muscle atrophy, normal reflexes, normal gait, and no trophic changes.  The Veteran had decreased sensation in the left foot and toes, and the examiner noted mild impairment of the left peroneal nerve.

Additionally, the Board has reviewed the Veteran's treatment records throughout the pendency of the appeal, which reflect frequent reports of pain and weakness of the left lower extremity.  

Upon review, the Board finds that the criteria for a 10 percent disability rating based on symptoms equivalent to moderate paralysis of the superficial peroneal nerve have been met throughout the pendency of the appeal.  The Veteran has consistently reported pain, loss of sensation, and weakness of the left lower extremity which examiners have attributed to impairment of the superficial peroneal nerve.  However, at no time during the pendency of the appeal does the evidence demonstrate symptomatology equivalent to severe or complete paralysis of the superficial peroneal nerve.  The Veteran has retained range of motion and has reported that he is able to function with medication.  

The Board also finds that the criteria for an additional 10 percent disability rating for mild neuritis of the posterior tibial nerve have been met on and after August 6, 2007, when the impairment was first noted.  Neuritis of the posterior tibial nerve is rated under Diagnostic Code 8625 in conjunction with 38 C.F.R. § 4.123, as described above.  Diagnostic Code 8625 provides for a 10 percent rating for mild or moderate neuritis and a 20 percent rating for severe neuritis.  Impairment of plantar flexion, which is discussed in the Diagnostic Code, was also first noted on that date.  While the posterior tibial nerve is not mentioned in subsequent examinations, there is also no indication of a change in that condition.  However, at no time during the pendency of the appeal does the evidence demonstrate symptomatology equivalent to severe neuritis of the posterior tibial nerve, which would be required for a higher disability rating.  In August 2007, plantar flexion was noted to be at a strength four on a scale of one to five, reflecting a mild manifestation; at no time has neuritis of the posterior tibial nerve been noted to be more severe.

The Board has also considered whether a compensable disability rating is warranted for the Veteran's surgical scar.  However, the record does not reflect that the scar is painful or unstable, covers a total area of 39 square centimeters of more, or causes any additional impairment.  Accordingly, a separate compensable disability rating is not warranted for the scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7805 (2015).

Additionally, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that regard, the Board has considered whether the initial Diagnostic Code, 5312, would be more appropriate.  However, the Board finds that it is more appropriate to rate the Veteran's disability under codes regarding nerve impairment, as they more accurately reflect the manifestations of the Veteran's disability.  Furthermore, 38 C.F.R. § 4.55(a) (2015) provides that a muscle injury rating cannot be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  Here, the Board finds that the Veteran does not have additional limitation of function which is not adequately described by the peripheral nerve ratings.  

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's left lower extremity disability is evaluated as a disability of the peripheral nerves, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8625.  Ratings in excess of those assigned are provided for certain manifestations of this disability, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left lower extremity disability during the periods on appeal.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 
Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a 10 percent initial disability rating, but no higher, for a left lower extremity disability on the basis of impairment of the superficial peroneal nerve prior to February 15, 2006, is granted.

Entitlement to a disability rating in excess of 10 percent for a left lower leg disability on the basis of impairment of the superficial peroneal nerve on and after February 15, 2006, is denied.

Entitlement to a 10 percent disability rating, but no higher, for a left lower extremity disability on the basis of impairment of the posterior tibial nerve on and after August 6, 2007, is granted.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


